J. B. McPHERSON, District Judge.
This action is founded upon the breach of a charter party, and includes several items of claim, to each of which an appropriate defense has been taken. I shall only notice, however, the general defense that is made to all the items, namely, that the charter party, which was executed in October, 1899, was not stamped as required by the war revenue act of June 13, 1898, 30 Stat. 460, c. 448, 2 Supp. Rev. St. 793. The relevant provisions of the act are as follows:
“Charter Party: Contract of agreement for the charter of any ship, or vessel, or steamer, or any letter, memorandum or other writing between the captain, master, or owner, or person acting as agent of .any ship, or vessel, or steamer, or any other person or persons, for or relating to the charter of such ship, or vessel, or any steamer, or any renewal or transfer thereof, if the registered tonnage of such ship, or vessel, or steamer, does not exceed 300 tons, $3.00. Exceeding 300 tons and not exceeding 600 tons, $5.00. Exceeding 600 tons, $10.00.”
And by section 7:
“That if any person or persons shall make, sign, or issue, or cause to be made, signed, or issued, any instrument, document, or paper of any kind or description whatsoever, without the same being duly stamped for denoting the tax hereby imposed thereon, or without having thereupon an adhesive stamp to denote said tax, such person or persons shall be guilty of a misdemeanor, and upon conviction thereof shall pay a fine of not more than $160, at the discretion of the court; and such instrument, document, or paper, as aforesaid, shall not be competent evidence in any court.” 30 Stat. 452, c. 448, 2 Supp. Rev. St. 784 [U. S. Comp. St. 1901, p. 2292].
The charter party in question required a $5 stamp, but when offered in evidence was found to be without a stamp of any denomination. Objection to the admission of the paper was immediately made by the respondents, and was insisted upon at the argument of the case. In view of the foregoing provisions of the statute, it seems to me to be unnecessary to discuss the matter. The paper, having been unstamped, is not competent evidence, and cannot be considered. There is nothing, therefore, before the court to show what the contract between the parties was, and the foundation of the libelant’s case is accordingly destroyed.
A decree may be entered dismissing the libel, with costs.